Holmes, Judge,
delivered tbe opinion of the court.
The plaintiff was duly elected, commissioned and qualified as one of the justices of the County Court of Marion county in 1866. The defendant had been appointed by the Governor to the same office on the 17th day of April, 1865, under the vacating ordinance of that year, for the remainder of the term of his predecessor, who had been elected in 1864 for the term of six years. The defendant was ousted by the judgment of the court below, and the judgment having been affirmed in the District Court, he brings the case up by appeal.
The question is, which party was entitled to hold the of. fice ? By the first section of the sixth article of the Constitution the judicial power is vested in certain courts, “ and in such inferior tribunals as the General Assembly may from time to time establish”—Gen. Stat. 1866, p. 35. The County Courts are such inferior tribunals; and there can be no doubt of the power of the Legislature, under this provision of the Constitution, to reorganize those courts. The vacating ordinance of 1865 was so far clearly abrogated by this provision. This conclusion is not necessarily in conflict with the opinion of the judges in relation to circuit attorneys—38 Mo. 419. The General Assembly, in the exercise of this power, in 1866, declared vacant the offices of the justices of the County Courts in each county in the State, upon the day of the next regular election (which was held on the 6th of November, 1866), and provided for a new election of these officers on that day—Gen. Stat. 1866, ch. 137, § 3. At this election in Marion county, the plaintiff was elected. We have no doubt of the validity of this statute ; and it follows that the office was vacated on that day.
There being no error in the judgment of the co.urt below, the same will be affirmed.
The other judges concur.